Citation Nr: 1525661	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO. 13-35 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 70 percent for adjustment disorder with posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 2000 to March 2007.

The procedural history of these matters is not entirely clear.  The Veteran filed a notice of disagreement in response to the July 2009 rating decision that reduced the evaluation of his service-connected psychiatric disability.  In March 2011 this decision was reversed and the Veteran's prior rating was restored for the entire period on appeal.  In January 2012, the Veteran's representative submitted a notice of disagreement regarding the denial of an increased rating for the Veteran's psychiatric disability, along with the denial of a TDIU.  The Board notes that the March 2011 decision only reversed the reduction of the psychiatric disability.  The decision did not adjudicate the issues of an increased rating or entitlement to a TDIU.  However, as the RO has continued to adjudicate these issues, including issuing a statement of the case in October 2013, and the Veteran has filed a timely substantive appeal in December 2013, the Board finds that the issues remain on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 43 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's claims.

The Veteran has asserted that he is entitled to a TDIU due to his service-connected disabilities.  He has also requested a higher evaluation for his adjustment disorder with PTSD.

Review of the record reflects that the Veteran was consistently and frequently seeking VA treatment for his psychiatric disorder.  However, the claims file is negative for any treatment records since March 2011.  Further, the Veteran's psychiatric disability has not been evaluated since April 2009.  Therefore, the Board finds that remand is necessary in order to obtain outstanding VA treatment records and to schedule the Veteran for a medical examination.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records for the Veteran from March 2011 to the present.  All attempts to obtain these documents must be documented in the claims file.

2. The RO should send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete with instructions to return the form to the RO.

3. Thereafter, schedule the Veteran for an appropriate VA examination to assess the nature and severity of his psychiatric disability.  The claims file, including a copy of this remand, should be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be conducted.  The examiner should provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner should comment upon the frequency or severity of the Veteran's psychiatric symptoms.  The examiner should also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning (GAF) score, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  Lastly, the examiner should describe the occupational functional impairment resulting from the Veteran's psychological symptoms.  A complete rationale for all opinions must be provided.

4. The RO should also obtain an opinion from an appropriate VA clinician regarding the Veteran's employability.  Based on a review of the evidence of record and with consideration of the Veteran's statements, the examiner should describe the functional effects of the Veteran's service-connected disabilities, in concert or alone, on his ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience.  The examiner should not consider any nonservice-connected disabilities or age.

5. Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

6. When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his agent.  After the Veteran and his agent have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




